DETAILED ACTION
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-23 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mirsky et al. (US 6,956,006).
With regards to claims 18-19 and 22-23, Mirsky teaches a powder comprising Titanium hydroxide mixed in with silica sol wherein the Titanium hydroxide is made using ammonium titanyl Sulfate containing about 20% of TiO2, and 27% water. See Examples. After adding urea and then heating the solution, precipitated Titanium hydroxide was produced. Id. The Titanium hydroxide is then mixed in with silica sol. Id. The Titanium hydroxide of Mirsky reads on the claimed equation because the method of making it appears to be the same as the method suggested in the instant specification. See the “sulfate process” as indicated in ¶s 0053-57 of the instant pre-grant published application. The specific surface area of the combined TiO2/SiO2 after it was dried at 100 °C for about 2 hours is more than 300 m2/g. See Examples and Tables.  The ratio Id. Moreover, the total amount of silica and titania within the powder falls within the claimed range. Id.
Mirsky is silent with regards to the claimed isoelectric point of claims 18 and 22, chloroform decomposition rate of claim 19, and the XRD of claim 23. Since the catalyst of the prior art is the same or substantially the same as the claimed catalyst, it must possess the same properties of the claimed catalyst. As such, these limitations are met by the teachings of the prior art. 
As noted above in the office action dated 03/03/2021, it appears that the claim does not require the process of drying. However, if it does require it, then it is noted that the claimed invention is a product by process claim. When the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct and not the examiner to show the same process as making. In re Brown. 173 USPQ 685, In re Fessman, 180 USPQ 324 and In re Marosi, 218 USPQ 289.
Further, even though the claimed invention is a product by process, Mirsky teaches that temperature used to dry the combination of TiO2 and SiO2 is 100 °C and a pH of 8.5, which are close enough to the claimed invention that one of ordinary skill in the art would have expected the prior art to have the same properties.
With regards to claim 20, Mirsky teaches a pore volume that falls within the claimed invention. See Tables, e.g., Table 11. 
With regards to claim 21, this claim suffers from the same concerns outlined in claim 18. The claim does not positively recite the process step of thermal treatment. It is construed to mean that if and when, though not necessarily, the catalyst material is subjected to the thermal treatment listed in the claim, then the material will have a SSA 
In case the claim does require the process step, then it is noted that the claimed invention is a product by process claim. When the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct and not the examiner to show the same process as making. In re Brown. 173 USPQ 685, In re Fessman, 180 USPQ 324 and In re Marosi, 218 USPQ 289.
Further, even though the claimed invention is a product by process, Mirsky teaches that temperature used to dry the combination of TiO2 and SiO2 is 500 °C with a surface area that falls within the claimed invention. See Tables.
Response to Arguments
Applicant's arguments filed on 06/01/2021 (“Remarks”) have been fully considered but they are not persuasive. 
Regarding the rejection under 35 USC 112, 2nd paragraph, the rejection is withdrawn based on the current amendments to the claim.
Regarding the claim interpretation issue, the Applicant asserts that “each feature of independent claim 18 is a required feature,” including the drying step. Remarks at p10.  This assertion is not persuasive for the following reason. In question is the following provision of Claim 18: 
… the wt.-% for both the combined content … and the weight ratio of TiO2/SiO2 is based on … the powdered catalyst material after the … material has been dried at 105 °C  for at least 2 hours.

Claim 18 currently requires a “powdered” material comprised of 90% content, the content includes the claimed hydrated titania and at least one of the silica and hydrated 
A powdered catalyst material comprising:
a combined content of hydrated titanium oxide having the general formula TiO(2-x)(OH)2x, with 0<x≤1, (calculated as TiO2), and at least one of silicon dioxide and hydrated precursors of the silicon dioxide (calculated as SiO2), 
the weight ratio of TiO2 to SiO2, determined for TiO2 and SiO2 respectively, is at least 3 and less than 30; 
wherein 
the catalyst material has a specific surface area of >300 m2/g and an isoelectric point of from 4.0 to 7.0; and
wherein 
the combined content is at least 90 wt.-% of the weight of the powdered catalyst material and is dried at 105 °C for at least 2 hours to obtain the powdered catalyst material.
As it currently stands, the drying step is interpreted as not required by claim 18.
Regarding the prior art of record, Mirsky et al. (US 6,956,006), the Applicant argues that Mirsky does not teach the claimed weigh ratio of TiO2 to SiO2. Applicant points to Example 1 to support this argument. Example 1 teaches that the weight ratio of TiO2 to SiO2 is 33.3, which falls outside of the claimed range of 3 to less than 30. However, other Examples show a ratio that does fall within the claimed range. Table 3, for example, shows that the ratio of SiO2 to TiO2 is 10%, 7%, and 15%, all of which fall e.g., 7%*100= 0.07, the inverse of which is = 14.3), the ratio taught by Mirsky falls within the claimed invention and thus anticipates it. 
Therefore, Applicant’s argument is unpersuasive. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAYTHAM SOLIMAN whose telephone number is (571)270-7192.  The examiner can normally be reached on M-F 8:00-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAYTHAM SOLIMAN/             Primary Examiner, Art Unit 1736